Jackson, C. J.
1. Where the testimony as to the material facts on an application for alimony was conflicting, and there was enough to support the finding of the court below, this court will not interfere with his discretion.
2. A wife may proceed against her husband for alimony where they are living separately, or are bona fide in a state of separation, there being no action for divorce pending, and it is immaterial what brought about this separation. Code, §1747.
(a) This ruling does not conflict with that in Hawes vs. Hawes, 66 Ga., 142. If so, the remark in that case is obiter.
3. Even if there must be cruel treatment or voluntary separation in order that this proceeding may be had, cruel treatment may exist from conduct other than blows. Mental anguish, wounded feelings, constantly aggravated by repeated insults and neglect, are as bad as actual bruises of the person; and that which produces the one is not more cruel than that which causes the other. 66 Ga., 771, 776.
Judgment affirmed.